Citation Nr: 0811029	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to March 16, 2005 
for the grant of service connection for major depressive 
disorder.

2.  Entitlement to an effective date prior to March 16, 2005 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to an effective date prior to March 16, 2005 
for the grant of Dependents' Educational Assistance (DEA) 
under Chapter 35 of Title 38 of the United States Code.

[The issue of whether clear and unmistakable error (CUE) 
exists in an October 27, 1986 Board decision denying service 
connection for an acquired psychiatric disorder is addressed 
in a separate decision.]




REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to March 
1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

The veteran appeared at a video conference hearing before the 
undersigned Acting Veterans Law Judge in November 2007; a 
copy of the transcript is in the record.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to an effective date prior to March 
16, 2005 for the grant of DEA under Chapter 35 of Title 38 of 
the United States Code is addressed in the REMAND section of 
this decision and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  The veteran's claim of service connection for a 
psychiatric disorder was previously denied in Board decisions 
dated in October 1986 and August 1990.

3.  On January 13, 1992, informal claims to reopen previously 
denied claims for service connection for systemic lupus 
erythematosus (SLE) and a psychiatric disorder were received; 
the November 2000 RO's denial of service connection for SLE 
was affirmed by the Board in a December 2004 decision.

4.  Since the RO rendered a decision on the veteran's 
service-connection claim for SLE in the November 2000 
decision, but failed to address the veteran's claim to reopen 
his previously denied claim for a psychiatric disorder, that 
decision is final as to the veteran's claim for service 
connection for a psychiatric disorder.

5.  In a December 2004 decision, the Board affirmed the RO's 
November 2000 rating decision, denying entitlement to a TDIU.

6.  On March 16, 2005, the RO received a claim for service 
connection for depression, secondary to service-connected 
lupus disease, and for a TDIU.

7.  Based on a June 16, 2005 VA examiner's opinion that the 
veteran's depression was due to his service-connected lupus, 
in an August 2005 rating decision, the RO granted service 
connection for major depressive disorder, assigning an 
initial 50 percent rating, and a TDIU, effective March 16, 
2005.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to March 16, 2005 for the grant of service connection for 
major depressive disorder have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.400, 20.1100, 20.1103 (2007).

2.  The criteria for entitlement to an effective date prior 
to March 16, 2005 for a TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.340, 3.400, 4.16, 20.1100, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2007), 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., statements of the case (SOCs) or 
supplemental SOC (SSOCs)), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A SSOC, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In TDIU cases, a 
claimant must be provided with information pertaining to 
assignment of an effective date if a TDIU is awarded.  Id.  
In the present case, such notification was provided in a July 
2006 letter, following which the veteran and his attorney 
provided testimony and further written statements.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2005.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  The Board is aware 
that the April 2005 VCAA letter addressed the initial service 
connection and TDIU claims, rather than the effective date 
claims presently before the Board.  The question of whether a 
further VCAA letter for such "downstream" issues is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, an SOC was required in cases involving a 
"downstream" issue, but 38 U.S.C.A. § 5103(a) did not 
require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  In 
this regard, the Board notes that an SOC was in fact issued 
in April 2006.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained available service 
treatment records and available post-service treatment 
records reported by the veteran, and there is no indication 
from the claims file of additional relevant medical treatment 
for which VA has not obtained, or made sufficient efforts to 
obtain, corresponding records.  Reports of VA examinations 
and private physicians' statements have also been associated 
with the record.  Copies of the veteran's hearing transcript 
and his statements and those of his attorney, on his behalf, 
have been associated with the record.  

Following his November 2007 hearing, the veteran submitted a 
Social Security Administration (SSA) disability benefits 
decision from April 1987 (accompanied by a waiver of RO 
review, per 38 C.F.R. § 20.1304).  It is not entirely clear 
whether additional medical records pertaining to this 
decision still exist.  However, as detailed below in this 
decision, any denial of his effective date claims prior to 
that date is predicated on the dates of receipt of prior 
claims and of the issuance of prior final Board/RO decisions, 
rather than the medical evidence of record.  For that reason, 
efforts to obtain SSA records, if still in existence, would 
not serve the veteran's claims but would only delay a 
favorable outcome.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); but see 38 C.F.R. 
§ 3.159(c)(2) (duty to assist provisions for SSA records, 
where "relevant").

Thus, the Board finds that all relevant facts have been 
properly developed in regard to the claims decided herein, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist with the development of facts 
pertinent to this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims for an earlier effective 
date for award of service connection and of a TDIU, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board is without 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Applicable Laws and Regulations

Generally, in service-connection cases, the effective date is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1).  In cases where the evidence is received after 
the final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2).

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  Unless 
otherwise specified, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is to be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
However in increased ratings claims, the law provides an 
exception to this general rule holding that the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
VA receives a claim within one year after that date.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  If the 
increase became ascertainable more than one year prior to the 
date of the claim, then the proper effective date would be 
the date of the claim.  In a case where the increase became 
ascertainable after the effective date of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  However, even when these percentage 
requirements are not met, entitlement to a total rating, on 
an extra-schedular basis may nonetheless be granted, in 
exceptional cases, and pursuant to the prescribed procedures, 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2007).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Under the provisions of 38 C.F.R. § 3.157(a), if a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157. 

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

III.  Service Connection of Major Depressive Disorder

During his testimony and in various written statements, the 
veteran and his attorney assert that an earlier effective 
date is warranted for service connection for major depressive 
disorder.  In support, they point to a November 1981 VA 
examination report indicating that the veteran's major 
depressive disorder was connected to his service-connected 
"[l]upus" and rendered him unemployable.  They argue that 
veteran's psychiatric condition was manifest in service and 
that the veteran had received VA psychiatric treatment within 
one year following service and that as such the veteran's 
psychiatric disorder should be considered to have manifested 
itself while in service.  These arguments are discussed in 
the Board's contemporaneously dated decision denying the 
veteran's claim of CUE in an October 1986 decision.  

The Board has reviewed the veteran's claims file and observes 
that, during an August 15, 1979 hearing, he raised a claim 
for a psychiatric disorder as secondary to his service-
connected discoid lupus erythematosus (DLE).  This claim was 
denied in an August 1980 rating decision.  The veteran 
appealed this decision to the Board, and the denial of 
service connection for an acquired psychiatric disorder and 
for SLE was affirmed in an October 1986 Board decision.  
[Parenthetically, the Board notes that, in a 
contemporaneously issued decision, the Board has denied the 
veteran's motion to revise or reverse the October 27, 1986 
Board decision on the basis of CUE].

Subsequently, the veteran reapplied for service connection 
for SLE and for a psychiatric disorder in 1987, with the 
submission of new medical evidence.  The RO denied both 
claims in June 1987; the veteran appealed the RO's denials to 
the Board.  The Board affirmed the denials as to both claims 
in an August 1990 decision.  Although the veteran perfected 
an appeal to the Board's August 1990 decision, by Order dated 
in March 1992, the Court granted the appellant's motion to 
dismiss, and dismissed, the appeal.  Thus, both Board 
decisions are "final" under the provisions of 38 U.S.C.A. 
§ 7104.  

On January 13, 1992, the RO received a statement from the 
veteran, in which he complained about a VA doctor and noted 
the following:

Please be advised, I'm a service-
connected disabled Korean War Veteran (TB 
& Lupus) presently in litigation for 
increased disability due to the increased 
severity denoting (with substantial 
medical evidence, both within and outside 
the VA medical complexes) Systemic Lupus 
erythematosus and a consequential serious 
nerv[i]ous condition.

The RO forwarded this letter to the Philadelphia VA Medical 
Center in the same month, considering it a complaint about 
treatment by a VA physician, and not an informal claim for VA 
benefits.  The Board views this statement as an informal 
claim to reopen previously denied claims for service 
connection for SLE and for a psychiatric disorder.

Later, on July 21, 1999, the veteran requested an increase in 
compensation, noting that his anxiety had "gotten worse over 
the concern of Systemic lupus."  In August 1999, the RO 
notified the veteran that service connection had previously 
been denied for both SLE and a psychiatric disorder and 
informed him that he had to submit new and material evidence 
to reopen his claims.  Later, in the same month, the veteran 
notified the RO that he was withdrawing his increased 
compensation claim, noting that the increase he was 
requesting "was not service-connected."  The RO did not 
clarify this matter any further with the veteran.  

In July 2000, the veteran filed claims for increased ratings 
for his service-connected disabilities and for a TDIU. 

Subsequently, in a November 2000 rating decision, the RO, 
inter alia, denied service connection for SLE, denied 
increased ratings for the veteran's service-connected DLE and 
for pulmonary tuberculosis (TB) and denied entitlement to a 
TDIU.  Except for an increased rating for TB, the veteran 
appealed the remainder of this decision to the Board, and the 
denials of service connection for SLE, of a higher rating for 
service-connected DLE, and for a TDIU were affirmed in a 
December 2004 Board decision.  As the veteran did not appeal 
the December 2004 Board decision, it became "final" under 
the provisions of 38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100.

The veteran's most recent application for service connection 
for major depressive disorder, as secondary to DLE, and for a 
TDIU was received by the RO on March 16, 2005.  Based on the 
findings from a June 2005 VA psychiatric examination, in the 
appealed August 2005 rating decision, the RO granted service 
connection for major depressive disorder, as secondary to 
DLE, and a TDIU, effective from March 16, 2005.

As noted above, 38 C.F.R. § 3.155 provides that any 
communication or action indicating intent to apply for one or 
more VA benefits may be considered an informal claim.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  VA is required to identify and act on informal 
claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).

Here, the Board views the January 13, 1992 statement from the 
veteran as an informal claim to reopen his previously denied 
claims for service connection for a psychiatric disorder and 
for SLE.  

In the November 2000 rating decision, the RO did not address 
the veteran's claim for service connection for a psychiatric 
disorder.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006), the Federal Circuit held that where a veteran files 
more than one claim with the RO at the same time, and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins 
to run.  As such, it is deemed that the claim for service 
connection for a psychiatric disorder was denied in the 
November 2000 rating decision.  Id.; see also Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  Thus, had the 
veteran in this case believed that the RO improperly failed 
to address his claim of service connection for a psychiatric 
disorder, his remedy was either to file a timely direct 
appeal, or allege CUE in the November 2000 determination that 
failed to address his claim.  See Deshotel, 457 F.3d at 1262.  
Since the veteran did not appeal that issue, it became final, 
and can only be revised on the basis of CUE.  See 38 C.F.R. 
§ 20.1103 (2007).

No additional correspondence that could be construed as an 
informal or formal claim was received from the veteran until 
March 16, 2005, at which time the RO received an informal 
claim for service connection for major depressive disorder, 
as secondary to DLE.  

Although the veteran may believe that he should be awarded 
compensation benefits back to 1977, the finality of the 1986 
and 1990 Board decisions and the November 2000 rating 
decision limit how far back the effective date of the award 
of service connection for major depressive disorder may be 
assigned.  38 U.S.C.A. §§ 5110, 7104, 7105; 38 C.F.R. §§ 
3.400(q)(2).  As there is no evidence of the veteran having 
disagreed with the November 2000 rating decision with regard 
to its failure to address his claim for service connection 
for a psychiatric disorder within one year of receiving 
notice, and no evidence of any subsequent correspondence 
having been received until March 16, 2005, the criteria for 
an effective date earlier than March 16, 2005, have not been 
met as a matter of law.  

The Board notes in passing the veteran has not set forth 
specific allegations of error, of either fact or law, to 
raise the issue of CUE in the November 2000 rating decision 
that failed to address the issue of service connection for a 
psychiatric disorder.  Thus, any potential claim of CUE in 
that decision is not presently on appeal, and any attempt by 
the Board to address the matter could result in prejudice to 
the veteran should he attempt to raise such a claim in the 
future.   

IV.  TDIU 

During his testimony and in various written statements, the 
veteran and his attorney assert that an earlier effective 
date for a TDIU is warranted, claiming that the veteran has 
been unemployed since 1977 due to his service-connected 
disabilities and noting that he has been receiving SSA 
disability since then. 

The claims file reflects that the veteran has filed multiple 
applications for increased ratings for his service-connected 
disabilities and for a TDIU.  Most recently, in a November 
2000 rating decision, the RO denied claims for a rating in 
excess of 50 percent for his DLE and for a TDIU.  The veteran 
appealed this rating decision to the Board.  In a June 2004 
opinion, a VA physician stated that the veteran's DLE, either 
alone or in combination with his other service-connected 
disability(ies), did not render the veteran unable to obtain 
or retain substantially gainful employment.  Based on this 
opinion and clinical findings in a May 2004 VA examination, 
in a December 2004 decision, the Board affirmed the RO's 
denial of both claims and the veteran did not appeal this 
decision to the Court.  Nor has the veteran raised the issue 
of CUE in the December 2004 Board decision.  Thus, this Board 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

As noted above, on March 16, 2005, the RO received a formal 
application for a TDIU.  This claim was accompanied by a 
February 16, 2005 statement from a private physician, E. W. 
F., M.D., who, as in previous statements submitted prior to 
the December 2004 Board decision, opined that the veteran's 
lupus and depression rendered him totally and permanently 
disabled from any form of employment.

In the August 2005 rating decision, the RO granted service 
connection for major depressive disorder and assigned an 
initial 50 percent rating, effective March 16, 2005, the date 
of receipt of the veteran's claim.  This grant increased the 
veteran's combined disability rating from 50 percent to 80 
percent, effective March 16, 2005.  38 C.F.R. § 4.25.  

Here, since the veteran was not service-connected for major 
depression until March 16, 2005, the veteran's other service-
connected disabilities DLE and TB would not, either alone or 
together, have met the schedular requirements for a TDIU and 
there is no persuasive opinion of record stating that they - 
his DLE and TB - rendered the veteran unemployable.  Thus, 
since the December 2004 Board decision is final and the 
veteran has not claimed CUE in that decision, and there is no 
evidence of any subsequent correspondence having been 
received until March 16, 2005, the criteria for an effective 
date earlier than March 16, 2005 for a TDIU, have not been 
met as a matter of law.

In summary, there is simply no basis under the applicable 
laws and regulations that permit an effective date earlier 
than March 16, 2005, for the award of service connection for 
major depressive disorder or for the award of a TDIU under 
the circumstances of this case.  Here, where the law is 
dispositive, the appeal must be denied as a matter of law.  
Sabonis, 6 Vet. App. at 430.


ORDER

The assignment of an effective date prior to March 16, 2005 
for the grant of service connection for major depressive 
disorder is denied.

The assignment of an effective date prior to March 16, 2005 
for the grant of a TDIU is denied.


REMAND

To date, the veteran has received no VCAA notification 
specific to his claim for entitlement to an effective date 
prior to March 16, 2005 for the grant of DEA under Chapter 35 
of Title 38 of the United States Code.  Unlike the veteran's 
other claims, this claim cannot be treated as a 
"downstream" issue under VAOPGCPREC 8-2003 (Dec. 22, 2003), 
as initial entitlement to DEA was not among the issues listed 
in the April 2005 VCAA letter.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Send a letter to the veteran and his 
attorney explaining, in accordance with 
the provisions of 38 U.S.C.A. §§ 5103 and 
5103A and 38 C.F.R. § 3.159, what 
information and evidence is necessary to 
substantiate his claim for entitlement to 
an effective date prior to March 16, 2005 
for the award of DEA under Chapter 35 of 
Title 38 of the United States Code, what 
type of evidence VA will seek to provide, 
and what type of evidence that he is 
expected to provide, and request that he 
provide any and all relevant evidence in 
his possession.  The letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  After completion of the above, and 
any additional notification and/or 
development deemed warranted, the 
veteran's claim remaining on appeal 
should be readjudicated.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
attorney should be furnished an SSOC that 
includes clear reasons and bases for all 
determinations, and they should be given 
and appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The veteran and his attorney have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


